As filed with the Securities and Exchange Commission on May 22, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Street Suite 2900 Chicago, Illinois, 60601 (Address of principal executive offices) (Zip code) Mareile Cusack 200 East Randolph Street Suite 2900 Chicago, Illinois 60601 (Name and address of agent for service) with a copy to: Arthur Don, Esq. Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 Registrant’s telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2014 Date of reporting period: March 31, 2014 Item 1. Reports to Stockholders. Thepatientinvestor SEMI-ANNUAL REPORT: 03/31/14 ● Value ● Deepvalue ● Global ● ArielFund ● ArielAppreciation Fund ● ArielFocusFund ● ArielDiscoveryFund ● ArielInternationalFund ● ArielGlobalFund Slow and steady wins the race. One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Equity investments are affected by market conditions. The intrinsic value of the stocks in which the Funds invest may never be recognized by the broader market. Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund invest in small and/or midsized companies. Investing in small and mid-cap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the consumer discretionary and financial services sectors and their performance may suffer if these sectors underperform the overall stock market. Ariel Focus Fund invests primarily in equity securities of companies of any size and is a non-diversified fund, which means its investments are concentrated in fewer stocks than diversified funds. Ariel Focus Fund generally holds 25-30 stocks and therefore may be more volatile than a more diversified investment. Ariel International Fund and Ariel Global Fund invest in foreign securities and may use currency derivatives and ETFs. Investments in foreign securities may underperform and may be more volatile than comparable U.S. stocks because of the risks involving foreign economies and markets, foreign political systems, foreign regulatory standards, foreign currencies and taxes. The use of currency derivatives and ETFs may increase investment losses and expenses and create more volatility. Investments in emerging and developing markets present additional risks, such as difficulties selling on a timely basis and at an acceptable price. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for the Funds may be obtained by visiting our website, arielinvestments.com. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the Funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC. Ariel Investment Trust c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435toll-free arielinvestments.com Follow us on Twitter @ArielFunds Fundperformanceataglance ASOF03/31/14 Annualized Quarter 1-year 3-year 5-year 10-year 20-year Since inception Small/mid cap value strategy 11/06/86 Ariel Fund–Investor Class – 0.99% + 23.74% + 12.02% + 30.25% + 7.37% + 11.04% + 11.69% Ariel Fund – Institutional Class – 0.90 + 24.13 + 12.29 + 30.45 + 7.45 + 11.08 + 11.72 Russell 2500TM Value Index + 3.52 + 21.76 + 13.88 + 24.81 + 9.01 + 11.72 + 11.81 Russell 2000® Value Index + 1.78 + 22.65 + 12.74 + 23.33 + 8.07 + 10.81 + 11.10 S&P 500® Index + 1.81 + 21.86 + 14.66 +21.16 + 7.42 + 9.53 + 10.21 Mid cap value strategy 12/01/89 Ariel Appreciation Fund–Investor Class – 0.95% + 25.33% + 14.38% + 28.77% + 8.55% + 11.59% + 11.37% Ariel Appreciation Fund – Institutional Class – 0.86 + 25.73 + 14.63 + 28.94 + 8.62 + 11.63 + 11.40 Russell Midcap® Value Index + 5.22 + 22.95 + 15.17 + 26.35 + 10.24 + 12.09 + 11.98 Russell Midcap® Index + 3.53 + 23.51 + 14.39 + 25.55 + 10.05 + 11.55 + 11.66 S&P 500® Index + 1.81 + 21.86 + 14.66 + 21.16 + 7.42 + 9.53 + 9.45 All cap value strategy 06/30/05 Ariel Focus Fund–Investor Class + 2.11% + 24.86% + 12.87% + 21.34% – – + 5.99% Ariel Focus Fund – Institutional Class + 2.11 + 25.14 + 13.07 + 21.47 – – + 6.05 Russell 1000® Value Index + 3.02 + 21.57 + 14.80 + 21.75 – – + 6.98 S&P 500® Index + 1.81 + 21.86 + 14.66 + 21.16 – – + 7.55 Small cap deep value strategy 01/31/11 Ariel Discovery Fund–Investor Class – 0.66% + 16.35% + 10.04% – – – + 10.63% Ariel Discovery Fund– Institutional Class – 0.51 + 16.70 + 10.31 – – – + 10.89 Russell 2000® Value Index + 1.78 + 22.65 + 12.74 – – – + 14.32 S&P 500® Index + 1.81 + 21.86 + 14.66 – – – + 15.09 International all cap strategy 12/30/11 Ariel International Fund–Investor Class + 2.18% + 24.07% – + 14.05% Ariel International Fund – Institutional Class + 2.29 + 24.26 – + 14.33 MSCI EAFE® Index + 0.77 + 18.06 – + 18.47 Global all cap strategy 12/30/11 Ariel Global Fund–Investor Class + 2.50% + 21.21% – + 15.44% Ariel Global Fund – Institutional Class + 2.54 + 21.62 – + 15.76 MSCI ACWISM Index + 1.21 + 17.17 – + 18.27 The inception date for the Institutional Class shares of all Funds is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of a Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of a Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of its Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Descriptions for the indexes can be found in the individual fund summaries in the report. The extraordinary performance shown for the recent short-term periods may not be sustainable and is not representative of the performance over longer periods. TURTLE TALK Portfolio manager viewpoints Chairman and CEO, John W. Rogers, Jr. and Vice Chairman and Directorof Research, Charles K. Bobrinskoy recently participated in a webinar hosted by InvestmentNews and moderated by Conseulo Mack. In this webcast, John and Charlie discuss how investors can re-think standard sources of returns by challenging the categories of conventional investing using behavioral finance theories. To hear John and Charlie’s webcast on behavioral finance or to read John’s recent Forbes column on “Behavioral Bias”, please visit arielinvestments.com. Retirement do’s and don’t’s Making sure you have enough saved to last throughout your retirement can be overwhelming.Use these friendly guidelines to keep yourself on track. DO ●
